 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEVIN WILLIAMS, )
)

Plaintiff, )

)

Vv. ) Case No. 1:18-cv-98-SPB-RAL

)

SUPT. MICHAEL D. OVERMYER, )
et al., )
)

Defendants. )

MEMORANDUM ORDER

 

The instant prisoner civil rights action was received by the Clerk of Court on March 26,
2018 and referred to the undersigned, then a United States Magistrate Judge, for report and
recommendation (“R&R”), in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and
the Local Civil Rules of this Court. On June 13, 2018, Plaintiff filed his Amended Complaint,
the operative pleading. ECF No. 18.

In his Amended Complaint, Plaintiff alleges a number of civil rights violations stemming
from incidents that occurred at the State Correctional Institution at Forest (“SCI-Forest”), where
Plaintiff is incarcerated. First, he alleges due process violations and unlawful retaliation in
connection with his receipt of a misconduct for abusive language and his subsequent
confinement in disciplinary and administrative custody. Second, Plaintiff alleges civil rights
violations in connection with the Defendants’ failure to adequately and accurately respond to
inquiries about his administrative custody status. Third, Plaintiff alleges that prison officials
violated his rights by failing to comply with their own internal regulations. Fourth, he asserts

due process violations in connection with the alleged mishandling of his personal property.

 
 

 

On September 14, 2018, the undersigned was sworn in as a United States District Judge.
The case was subsequently transferred to the undersigned as presiding judge and referred to
United States Magistrate Judge Richard A. Lanzillo for all pretrial proceedings.

On June 5, 2019, Plaintiff filed a motion for summary judgment. ECF No. 53.
Defendants filed a cross-motion for summary judgment on July 22, 2019. ECF No. 62.

On January 22, 2020, Judge Lanzillo issued an R&R recommending that the Plaintiffs
motion for summary judgment be denied and Defendants’ motion be granted. See ECF No. 78.
With respect to Plaintiffs due process claim arising from Plaintiff's misconduct and subsequent
placement in disciplinary and administrative confinement, the Magistrate Judge opined that
Plaintiff had not adduced evidence of a constitutionally protected liberty interest. Id. at 7-9.
Further, the Magistrate Judge opined that Plaintiffs guilty plea to the misconduct charge
foreclosed his retaliation claim, since Plaintiff could not establish that he had engaged in
constitutionally protected speech. Jd. at 9-11. Insofar as Plaintiff complained about the
Defendants’ misapplication of DOC policy provisions, the Magistrate Judge observed that such
misconduct did not implicate any constitutionally protected rights. Jd. at 11-12. Similarly, the
Magistrate Judge observed that no constitutional rights were implicated relative to Plaintiff's
averments about the Defendants’ failure to respond to correspondence, failure to report his RHU
confinement, and/or failure to convey accurate information to Plaintiff's family members. Jd. at
12. Finally, the Magistrate Judge concluded that Plaintiff had adequate post-deprivation
remedies to address the alleged misappropriation of his personal property; thus, his procedural
due process claim failed as a matter of law. Jd. at 12-13.

Plaintiff filed objections to the R&R on February 6, 2020. ECF No. 79. In his objections,

Plaintiff contends that the R&R is “flawed” and the recommendation “pre-ordained.” Id. at 3.

 
 

 

He asserts that Defendants never provided discovery and that they admitted all of his allegations
in their answer. Plaintiff makes unsubstantiated allegations that the Defendants “are exercising
ex parte communications[ | and doing other things that are contrary to the [Rules of Civil
Procedure].”

Having fully reviewed and considered the Plaintiff’s objections, the Court finds them to
be lacking in merit. Accordingly, after de novo review of the complaint and documents in the
case, together with the report and recommendation and Plaintiffs’ objections thereto, the

following order is entered:

AND NOW, this 14th day of February, 2020;

IT IS HEREBY ORDERED that the motion for summary judgment filed by Plaintiff,
ECF No. [53], shall be, and hereby is, DENIED.

IT IS FURTHER ORDERED that the motion for summary judgment filed by Defendants,
ECF No. [62], shall be, and hereby is, GRANTED. In accordance with Rule 58 of the Federal
Rules of Civil Procedure, JUDGMENT is hereby entered in favor of Defendant Supt. Michael D.
Overmyer, Defendant Oberlander, Defendant Sawtelle, Defendant Blicha, Defendant Gustafson,
Defendant Riettenhouse, Defendant Mahoney, Defendant Termaine, Defendant Trevor Wingard,
Defendant Gina, and Defendant Patrice Peterson, and against Plaintiff Kevin Williams, also
known as “Kirby Stewart,” with respect to all claims set forth in the Amended Complaint.

Finally, IT IS ORDERED that the report and recommendation of Magistrate Judge
Lanzillo, issued on January 22, 2020, ECF No. [78], is adopted as the opinion of the Court, and

Plaintiffs’ objections thereto [79] are OVERRULED.

 
 

 

SUSAN PARADISE BAXTER
United States District Judge

em:

Kevin Williams

EF 1167

SCI Forest

P.O. Box 945
Marienville, PA 16239
(via U.S. mail, first class)

Counsel of record
(via CM/ECF)

United States Magistrate Judge Richard A. Lanzillo
(via CM/ECF)

 
